OPINION ON PETITION TO REHEAR
JOSEPH 0. FULLER, Special Chief Justice.
A Petition to rehear has been filed by the Appellant. After careful consideration of same, the Court is of the opinion that the Petition to rehear does not meet the requirements set forth in Rule 32 of this Court. No new argument has been made, no new authority has been adduced by the Appellant, and no material fact has been overlooked by the Court. Therefore, the Petition to Rehear is denied.
R. LEE WINCHESTER, Jr., JACK M. IRION, M. WATKINS EWELL, Jr. and JOHN MORGAN, Special Justices, concur.